Case: 20-11235     Document: 00516180376         Page: 1     Date Filed: 01/26/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 January 26, 2022
                                  No. 20-11235                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Cy Viator,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:20-CV-3446


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Cy Viator, federal prisoner # 84803-379, is serving a 140-month
   sentence for conspiracy to distribute oxycodone and hydrocodone and
   unlawful use of a communication facility. He appeals the district court’s
   denial of his motion for a reduction of sentence pursuant to 18 U.S.C.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11235      Document: 00516180376           Page: 2   Date Filed: 01/26/2022




                                     No. 20-11235


   § 3582(c)(1)(A). In his brief, Viator argues that the district court should have
   granted his motion because his medical records showed that he was at risk for
   severe illness due to COVID-19. As to the district court’s finding that he
   failed to demonstrate that he would not be a danger to society if released,
   Viator argues that the threat of being sent back to prison would motivate him
   to follow the law. Further, he contends that release is warranted because his
   parents and daughter need his support.
          We review the district court’s denial of a motion for a sentence
   reduction under § 3582(c)(1)(A) for abuse of discretion. See United States v.
   Chambliss, 948 F.3d 691, 693 (5th Cir. 2020).       A district court abuses its
   discretion when it “bases its decision on an error of law or a clearly erroneous
   assessment of the evidence.” Id. (internal quotation marks and citation
   omitted).   In conducting this review, we defer to the district court’s
   application of the 18 U.S.C. § 3553(a) sentencing factors. Id. “[R]eversal is
   not justified where the appellate court might reasonably have concluded that
   a different sentence was appropriate.” Id. (internal quotation marks and
   citation omitted).
          A district court must consider the § 3553(a) factors “to the extent that
   they are applicable” before granting a defendant’s motion for a sentence
   reduction. § 3582(c)(1)(A); see also United States v. Lightfoot, 724 F.3d 593,
   597-98 (5th Cir. 2013). In this case, the district court considered proper
   § 3553(a) factors, specifically the nature and circumstances of Viator’s
   offense, his history and characteristics, and the need for the sentence to
   reflect the seriousness of the offense, to promote respect for the law, to
   provide just punishment for the offense, to deter criminal conduct, and to
   protect the public. There is no indication that the district court’s decision
   was based on an error of law or a clearly erroneous assessment of the
   evidence. See Chambliss, 948 F.3d at 693. The district court provided
   detailed explanations of its reasons, supported by the record, for finding that



                                          2
Case: 20-11235      Document: 00516180376          Page: 3   Date Filed: 01/26/2022




                                    No. 20-11235


   the § 3553(a) factors did not justify granting Viator’s motion for a reduced
   sentence. In light of the deference we give to the district court’s application
   of the § 3553(a) factors, the denial of Viator’s motion was not an abuse of
   discretion. See Chambliss, 948 F.3d at 693.
          Accordingly, the judgment of the district court is AFFIRMED.
   Viator’s motion for the appointment of counsel is DENIED.




                                          3